Citation Nr: 1419838	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective earlier than January 25, 2007 for the grant of service connection for a psychotic disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.J.


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision issued by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for an earlier effective date for the grant of service connection for a psychotic disorder.  An October 2008 Decision Review Officer (DRO) decision had granted service connection for a psychotic disorder, effective January 25, 2007.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a May 2011 videoconference hearing.  A hearing transcript has been associated with the claims file.

Preliminary Note

In April 2012, the Board issued a decision which denied the Veteran's appeal.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the May 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013, notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In a reply from the Veteran received later that month, the Veteran requested only to have the prior decision vacated and a new one issued in its place in light of the totality of the evidence.  This decision satisfies that request.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The earliest document that may be accepted as a claim for service connection for an acquired psychiatric disorder is an informal claim filed by the Veteran and received by the VA on January 25, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 2007 for the grant of service connection for a psychotic disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CVAC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, Social Security Administration (SSA) records, VA treatment records and various VA examination reports.  The RO indicated in March 2012 that there was no Vocational Rehabilitation folder for the Veteran.  A January 2009 Memorandum made a formal finding of unavailability regarding a copy of the purported claim for a psychiatric condition from 1990 and an April 2007 Memorandum made such a formal finding with regard to VA outpatient treatment records beginning in January 1982.  In addition, a September 2007 Memorandum made such a formal finding with regard to the Veteran's service treatment records.

The Board notes that the Veteran's representative requested that a search of the Veteran's clinical records be conducted to determine if the purported claim for service connection had been misfiled; such a search has already been conducted and a December 2008 response from the Milwaukee VA Medical Center (VAMC) indicated that no records were located.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), CAVC recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Board member (VLJ or AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the AVLJ noted the elements of the claims that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative from the Wisconsin Department of Veterans Affairs.  The representative and the AVLJ asked questions to whether there was any evidence that the Veteran had filed a previous claim to establish service connection for a psychiatric disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date for the grant of service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim.

Applicable Statutes and Regulations

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (Emphasis Added).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R.      § 3.157(b)(2).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Earlier Effective Date Claim

The Veteran contends that an effective date for the grant of service connection in 1990 is warranted as this was the date of his initial application.

A December 1989 VA social work note indicated that the Veteran was being screened for the domiciliary and noted that he was a non-service connected veteran.  The treatment records related to this in-patient treatment were negative for reports that he had filed, or that he had planned to file, a VA claim.

A June 2002 Personnel Information Exchange System (PIES) response indicated that the Veteran's requested service treatment records were mailed to the RO.

A December 2002 unsigned notation indicated that the Veteran's service treatment records had been lost after their receipt by VA in June 2002.

In June 2007, the RO again requested the Veteran's service treatment records using PIES.  A July 2007 PIES response indicated that a prior response had been provided to the RO in June 2002.

A May 2008 PIES response indicated that the Veteran's personnel records were mailed to the RO.  In addition, records relating to his in-patient treatment in 1983 were received by the RO in April 2008.

An October 2008 DRO decision granted service connection for a psychotic disorder, effective January 25, 2007.  The RO had determined that the earliest document which could be construed as a claim for service connection for this disability was a January 25, 2007 informal claim filed by the Veteran.

A November 2008 letter from T. J., the Veteran's sister, indicated that she recalled taking the Veteran to VA in 1990 to file a claim for service connection.

A July 2009 DRO Informal Conference Report indicated that such a conference was held rather than a formal hearing.  The Veteran reported that he thought he had filed a claim for service connection for a mental health disability at the time of his application for a bilateral foot and back disability.  The Veteran's sister reported that she was with the Veteran when he filed the claim back in the 1990s.

A September 2009 letter from G. M., the Veteran's sponsor, indicated that he had known the Veteran since 1997.  For as long as the author had known the Veteran, he had been attempting to get VA benefits.

In October 2010, the Veteran requested information pertaining to the flood in "Building 6" under the Freedom of Information Act (FOIA).  An undated response indicated that this flood occurred in the 1980s, most likely in August 1986.  The majority of the veteran compensation and pension files were maintained in the basement of Building 6 at that time. The flood impacted the bottom drawer filing cabinets; the impacted claims files were freeze-dried and later rebuilt.  This information was obtained by interviewing VA employees who recalled this incident.

During a May 2011 hearing, the Veteran testified that he first applied for service connection in 1990.  He was receiving in-patient treatment at the VA facility in Milwaukee and was encouraged by multiple individuals to file a claim.  His sister brought him to "Building 6" and he filed a claim for mental health.  About one week later, he filed claims for service connection for his back and his feet.  He recalled filing the claims with a VA employee.  He recalled receiving a denial of this claim on blue paper in the early 1990s and this denial was mailed to him at the VA.  He later was told that his records were destroyed in a flood at the RO.  The Veteran's sister recalled encouraging him to file a claim and that she recalled sitting with him while he filed such a claim.  She also testified that the Veteran had been homeless and therefore unable to retain any paperwork.  

A thorough review of the claims file reveals that the Veteran first filed an informal claim for service connection for a psychiatric condition on January 25, 2007.  Although the Veteran and his sister have alleged that he filed such a claim for service connection sometime in 1990, the claims file contains no such filing.  The Board finds no reason to question the veracity of the Veteran or his sister's allegations of having submitted a claim in the 1990's.  However, the Board points out that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992). While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In the current case, it is presumed that, if the Veteran submitted a claim in the 1990's, this document would have been associated with the claims file in the normal course of the VA employee's duty who would have accepted the claim.  The lack of such document in the claims file supports the Board's finding that a claim for benefits was not filed prior to January 25, 2007.  

A review of the Veteran's extensive treatment records was negative for any reports of filing such a claim prior to January 2007 despite numerous reports of having filed for SSA benefits.  The earliest effective date that therefore can be granted for the service connection for a psychotic disorder is the date of receipt of informal claim, January 25, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Although the Veteran has generally suggested that his 1990 claim had been destroyed in a flood at the RO, the undated FOIA response suggests that this flood occurred at least four years prior to his purported claim and hence could not be the cause of any missing records.  In addition, contrary to the assertions of the Veteran's representative that the unavailability of the Veteran's service treatment records suggests an application in the 1990s, the record establishes that the Veteran's service treatment records were lost by the RO sometime after June 2002.  The June 2002 PIES response does not state that the Veteran's service treatment records had been previously mailed to VA and does not suggest a previous benefit application.

The Veteran also testified that he had received a written denial of his claim for service connection in 1990.   Even assuming arguendo that the Veteran did indeed file such a claim sometime in 1990, an effective date earlier than January 25, 2007 would still not be warranted.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  As the Veteran's purported 1990 claim had been denied, by his own admission, and he has not alleged filing a notice of disagreement objecting to such a denial, the appropriate date of claim is the date of receipt of the new claim (i.e., January 25, 2007).

In addition, the Veteran has generally alleged that an effective date of 1990 is warranted as he has suffered from a psychotic disorder since service.  His treatment records do document long-standing and extensive psychiatric treatment.  While the Veteran's psychiatric disability appears to have been present for many years prior to January 2007, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim (i.e. January 25, 2007) or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The law is controlling and not the facts.  The appeal for an earlier effective date than January 25, 2007, for the grant of service connection for a psychotic disorder 

must be denied as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994)


ORDER

Entitlement to an effective earlier than January 25, 2007, for the grant of service connection for a psychotic disorder is not warranted.  The appeal is denied.  



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


